Order, Supreme Court, New York County, entered July 14, 1975, severing and dismissing the action as against the defendant Franklin A. Thomas, is unanimously affirmed, with $60 costs and disbursements of this appeal to respondent Franklin A. Thomas, for the reasons stated by Justice Markowitz at Special Term. We add only that such services as are alleged to have been rendered after the fixation of fees by Justice Rubin in the Supreme Court, Kings County—fruitless applications for resettlement of Justice Rubin’s judgment, preparation for an appeal that was apparently never perfected, investigation of possible tort and criminal matters, etc.—are not matters for which the husband should be required to compensate the wife’s attorney. Concur—Murphy, J. P., Lupiano, Birns, Silverman and Lane, JJ.